Citation Nr: 1825195	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-06 815	)	DATE
	)
	)


THE ISSUE

Whether the August 2009 Board decision denying the reopening of a claim of entitlement to service connection for the cause of the Veteran's death, based on new and material evidence, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel



INTRODUCTION

The moving party is the Veteran's surviving spouse. The Veteran had active duty service from March 1957 to October 1975. 

This matter comes before the Board of Veteran's Appeals (Board) on the moving party's September 2009 claim of CUE in an August 2009 Board decision denying the reopening of a claim of entitlement to service connection for the cause of the Veteran's death based on new and material evidence.

In August 2005, the RO received a claim to reopen a claim of entitlement to service connection for the cause of the Veteran's death based on new and material evidence. A September 2005 VCAA/Duty to Assist letter for New and Material Evidence was sent to the moving party. In January 2006, the RO denied the reopening of the moving party's claim of entitlement to service connection for the cause of the Veteran's death based on new and material evidence. The moving party then filed a timely Notice of Disagreement. The RO issued a supplemental statement of the case in February 2007. In August 2009, the Board denied the reopening of entitlement to service connection for the cause of the Veteran's death based on new and material evidence. As the Board decision affirmed the RO rating decision, the Board decision subsumed the January 2006 RO rating decision. Thus, once subsumed, the January 2006 rating decision may no longer be challenged by a CUE motion, but rather a CUE motion must be made challenging the Board decision.


FINDINGS OF FACT

1. In an August 2009 decision, the Board denied the reopening of a claim of entitlement to service connection for the cause of the Veteran's death based on new and material evidence.

2. The request to revise the August 2009 Board decision based on CUE did not provide specific allegations of error.


CONCLUSION OF LAW

The criteria for the revision or reversal of a Board decision based on CUE have not been met. 38 U.S.C. § 7111 (2014); 38 C.F.R. §§ 20.1104, 20.1400, 20.1401, 20.1403, 20.1404 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017). However, the notification and duty to assist provisions of the VCAA are not applicable to claims of CUE in prior Board decisions. 38 C.F.R. 
§ 20.1411(c), (d) (2017); Livesay v. Principi, 15 Vet. App. 165 (2001). Accordingly, no further action is necessary for compliance with the VCAA.

The Board notes that in response to the moving party's CUE claim, the RO erroneously sent the moving party a June 2010 VCAA letter informing her of what was needed to reopen a claim based on new and material evidence. However, because the provisions of VCAA are not applicable to CUE claims, the Board finds this to be harmless error. 


II. Clear and Unmistakable Error 

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a) (2014); 38 C.F.R. §§ 20.1100, 20.1104 (2017). However, a final Board decision may be revised or reversed on the grounds of CUE. 38 U.S.C.A. § 7111(a). CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 38 C.F.R. § 20.1403(a). A three-pronged test is used to determine whether CUE was present: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

To warrant revision or reversal of a Board decision for CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c). CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d). 

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1). For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, if the documents could reasonably be expected to be part of the record. 38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative. The motion must include the name of the veteran, the name of the moving party if other than the veteran, the applicable VA file number, and the date of the Board decision to which the motion relates. Motions that fail to comply with these requirements shall be dismissed without prejudice. 38 C.F.R. § 20.1404(a) (2017). 

In addition, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements. Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b).

In an August 2009 decision, the Board found that new and material evidence sufficient to reopen a previously denied claim of service connection for the cause of the Veteran's death had not been received. The moving party did not appeal this decision.  The August 2009 Board decision is thus final. 38 C.F.R. 20.1104. 

Shortly thereafter, the moving party submitted a September 2009 Statement in Support of Claim asserting that she felt a clear and unmistakable error had been made in her claim for death benefits.  The moving party asserted that the evidence showed the Veteran had been exposed to Agent Orange and asbestos. 

The Board finds that the motion for CUE is inadequate and the appeal is dismissed without prejudice.  First, the moving party did not specifically identify the date of the Board decision to which the motion related, nor did she indicate the Veteran's name.  Second, and most importantly, the moving party did not clearly and specifically set forth the alleged clear and unmistakable errors in the 2009 Board decision.  Rather, the moving party merely reiterated her prior allegations on appeal that the Veteran's cause of death was due to his Agent Orange and/or asbestos exposure during service.  But this does not indicate what errors of factor or law the Board made, and does not indicate why or how the result would have been manifestly different but for any alleged errors. As a result of the foregoing deficiencies, the proper remedy is to dismiss the challenge without prejudice for refiling. 


ORDER

The motion for reversal or revision of an August 2009 Board decision is dismissed without prejudice.




                       ____________________________________________
	K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



